DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/12/2021 amended claims 1, 18, cancelled claim 15 and added claims 19-21.  Claims 1-14 and 16-21 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 18.

Objection/s to the Application, Drawings and Claims
The filing on 02/12/2021 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 20120300178 A1) in view of Chou (US 20180299755 A1).
Regarding claims 1 and 18, Sugiyama teaches a projection display (Fig. 8 and 9) comprising: a light source unit (100); a light modulation element (89, 318/319/320) that modulates light outputted from the light source unit (100); and a projection optical system (90/325) that projects light from the light modulation element (89, 318/319/320), the light source unit (Fig. 5 and 6) comprising: a light source section (20/50/70); and a wavelength conversion element (391; Fig. 6a/b/c) that is excited by exciting light from the light source section (210) to emit fluorescent light, the wavelength conversion element (391) including a substrate (35) that is rotatable around a rotation axis, a first wavelength conversion layer (39) and a second wavelength conversion layer (37/37+38) where the first wavelength conversion layer (39) and the second wavelength conversion layer (37/37+38) are disposed in this order relative to the light source section (20/50/70; Fig. 5); wherein the first and second wavelength conversion layers are each formed continuously in a rotational circumferential direction of the substrate (Fig. 5 and 6), 
Sugiyama does not explicitly teach the first and second wavelength conversion layers being a phosphor layer including a plurality of phosphor particles, and a quantum-dot layer including a plurality of quantum dots.
Chou teaches using wavelength conversion materials being phosphor particles and quantum dots ([0021]-[0023], [0071], [0089]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama with Chou; because it allows improved color gamut ([0021]-[0023], [0071], [0089] of Chou). 
Regarding claim 16, Sugiyama, as modified by Chou, further teaches the substrate (35) has light reflection property or light transmission property (Fig. 5 and 6). 
Regarding claim 17, Sugiyama, as modified by Chou, further teaches the substrate (35) has a plurality of regions (37, 38, and 39) that outputs wavelengths different from one another (Fig. 5 and 6; [0082]-[0084]).

Claims 2, 4, 6, 10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sugiyama and Chou and in further view of Hsieh (US 20150098070 A1).
Regarding claim 2 and 19, neither Sugiyama nor Chou teaches the wavelength conversion element having a first optical film on an entrance side of the exciting light of the phosphor layer.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama and Chou with Hsieh; because it provides protection to the wavelength conversion material.
Regarding claims 4 and 21, neither Sugiyama nor Chou teaches a second optical film between the phosphor layer and the quantum-dot layer.
Hsieh teaches the wavelength conversion element (100a/b/c) has a second optical film (TS2) between the first and second wavelength conversion layers (120 and 130, 140 and 160), i.e., phosphor layer and the quantum-dot layer. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama and Chou with Hsieh; because it allows placing the first and second wavelength conversion layers on the same side to be illuminated by one light source thereby eliminate the need of a second light source.
Regarding claim 6, neither Sugiyama nor Chou teaches a third optical film between the substrate and the quantum-dot layer, i.e., second wavelength conversion layer.
Hsieh teaches the wavelength conversion element (100a/b/c) has a third optical film (150) between the substrate (110) and the second wavelength conversion layer (120; Fig. 1C), i.e., quantum-dot layer. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama and Chou with Hsieh; because it allows placing the first and 
Regarding claim 10, neither Sugiyama nor Chou teaches a spacer disposed around the quantum-dot layer and the substrate and the phosphor layer are joined with the spacer interposed in between.
Hsieh teaches a spacer (TS2) disposed around the quantum-dot layer, i.e., first wavelength conversion layer (120/140, 130/160), and the substrate (110) and the phosphor layer, i.e., second wavelength conversion layer (130/160, 120/140), are joined with the spacer (TS2) interposed in between.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama and Chou with Hsieh; because it allows placing the first and second wavelength conversion layers on the same side to be illuminated by one light source thereby eliminate the need of a second light source.

Claims 3, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Chou and Hsieh and in further view of Nojima (US 20150205189 A1).
Regarding claims 3 and 20, neither Sugiyama, Chou nor Hsieh teaches the first optical film (TS1) comprises an antireflection film, or a dichroic film that reflects a fixed percentage of the exciting light. 
Nojima teaches having the first optical film (101/101A/101B/101C) comprising an antireflection film ([0061], [0104], [0129], [0146]).

Regarding claim 7, neither Sugiyama, Chou nor Hsieh teaches the third optical film (150) comprises a dielectric multi-layer film or a metallic film having light reflection property. 
Nojima teaches reflective film (11C) being a metal film ([0145]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Nojima; because reflective metal film is a proven technology thereby eliminate undue experimentation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Chou and Hsieh and in further view of Chang (US 20150308637 A1).
Regarding claim 5, Sugiyama, as modified by Chou and Hsieh consequently results in the second optical film (TS2 of Hsieh) transmits the excitation light (B) and reflect the conversion light beam (B3; Fig. 1E; [0045] of Hsieh), but neither Sugiyama, Chou nor Hsieh teaches the second optical film (TS2 of Hsieh) comprises a dichroic film that reflects the exciting light.
Chang teaches having the dichroic layer (322) transmitting the excitation light and reflect the conversion light beam ([0035]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Chang; because it improves efficiency of light utilization. 

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Chou and Hsieh and in further view of Deng (US 20190163041 A1).
Regarding claim 8, neither Sugiyama, Chou nor Hsieh teaches the quantum-dot layer is fixed on the phosphor layer with a binder having light transmission property, and the phosphor layer is joined to the substrate with the binder interposed in between. 
Deng teaches having the wavelength conversion powder/particles/dots being fixed together by a binder ([0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Deng; because it allows giving specific shape to the wavelength conversion element.
Regarding claim 9, neither Sugiyama, Chou nor Hsieh teaches the quantum-dot layer has an upper surface and a lower surface that are covered by a binder having light transmission property.
Deng teaches having the wavelength conversion powder/particles/dots being fixed together by a binder ([0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Deng, which consequently results in having an upper surface and a lower surface that are covered by the binder; because it allows giving specific shape to the wavelength conversion element.
Regarding claim 13, neither Sugiyama, Chou nor Hsieh teaches the phosphor layer includes the plurality of phosphor particles that is filled in a space between a substrate having light transmission property and the quantum-dot layer.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Deng; because it allows giving specific shape to the wavelength conversion element.
Regarding claim 14, neither Sugiyama, Chou nor Hsieh teaches the phosphor layer includes the plurality of phosphor particles that is bound to one another by a binder. 
Deng teaches having the wavelength conversion powder/particles/dots being fixed together by a binder ([0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Deng; because it allows giving specific shape to the wavelength conversion element.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Chou and Hsieh and in further view of Miyanaga (US 20170352789 A1).
Regarding claim 11, neither Sugiyama, Chou nor Hsieh teaches an end surface of the quantum-dot layer is sealed by a gas barrier material. 
Miyanaga teaches having a gas barrier sealing the quantum dot layer ([0092]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Miyanaga; because it provides protection and improve durability for the quantum dot layer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Chou and Hsieh and in further view of Miyake (US 20110149549 A1).
Regarding claim 12, neither Sugiyama, Chou nor Hsieh teaches the phosphor layer includes a ceramics phosphor. 
Miyake teaches using the phosphor layer includes a ceramics phosphor ([0019]-[0022], [0055]-[0057], [0066]-[0071], [0084]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugiyama, Chou and Hsieh with Miyake; because phosphor ceramic provides high degree of design freedom.

Response to Arguments
Applicant's arguments with respect to claims 1 and 18 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882